OPINION
Per CURIAM:
The order requiring the plaintiff to pay the defendant $450.00 in addition to the weekly payments theretofore ordered for the support of the children, may, on the record for review, be properly considered and treated as an order operating prospectively and not retroactively, predicated upon a change in condition of the children occasioned by their extraordinary illnesses requiring extraordinary care and medical attention, and a change in the condition of the defendant mother occasioned by the depletion of her resources in providing such medical care and attention and in caring for said children not contemplated by the parties or the court at the time the order for weekly payments for the support of the children was made. So considered and treated, the order, is a valid order.
*498The order for payment of attorney fees incurred by defendant is also a valid order as the services of an attorney were necessary and effective to protect and preserve the orders theretofore made in the cause for the benefit of the defendant.
The finding of facts and conclusions of law by the court was filed upon the same date as the order overruling the motion of plaintiff for a new trial of the motion to vacate the first above mentioned order and the order adjudging the plaintiff guilty of contempt for his failure to comply with said order. This filing was in conformity with the legal requirement, as the plaintiff was thereby afforded the opportunity, of which he availed himself, of using the finding of facts and conclusions of law in lieu of a bill of exceptions to exemplify the existence of the errors assigned by him on this appeal.
The record for review in every respect sustains the orders from which this appeal is taken.
For the reasons mentioned the orders appealed from are affirmed. Exceptions noted. Order see journal.
GUERNSEY, PJ, HUNSICKER, J, DOYLE, J, concur.